Citation Nr: 1644791	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  12-29 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease (DDD) of the lumbar spine evaluated as 10 percent disabling prior to June 8, 2011, 20 percent prior to November 8, 2015 and 40 percent thereafter.

2.  Entitlement to an increased rating for left lower extremity radiculopathy in excess of 10 percent from June 8, 2011 and in excess of 20 percent from November 9, 2015.

3.  Entitlement to an increased rating for right lower extremity radiculopathy in excess of 10 percent from June 8, 2011 and in excess of 20 percent from November 9, 2015.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) based on service-connected disabilities prior to November 9, 2015.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to February 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2009 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2013, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Board notes that on the Veteran's October 2012 VA Form 9, he specifically restricted his appeal to the issues of entitlement to service connection for DDD of the lumbar spine and entitlement to service connection for TDIU. Thus, the issue of service connection for migraines is not on appeal before the Board.

The Veteran's claims were remanded in January 2015 for further development.  By a May 2015 rating decision, the Veteran's claims for entitlement to lower extremity bilateral radiculopathy were granted with an evaluation of 10 percent (each) from June 8, 2011.  A December 2015 rating decision granted entitlement to TDIU effective November 9, 2015, increased the ratings for lower extremity bilateral radiculopathy to 20 percent (each) effective November 9, 2015 and increased the evaluation for degenerative disc disease of the lumbar spine to 40 percent effective November 9, 2015.

The Board notes that additional VA treatment records (in Virtual VA) were associated with the electronic claims folder in June 2016.  However, none of these records are specifically relevant to the claims decided herein; thus, waiver of AOJ adjudication is unnecessary in this instance.

The issue of entitlement to a TDIU prior to November 9, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to June 8, 2011, there is no indication of  limitation on forward flexion of the thoracolumbar spine to 60 degrees or less; combined range of motion of the thoracolumbar spine to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   

2.  From June 8, 2011 to November 8, 2015, there is no indication of limitation of forward flexion to 30 degrees or less.  

3.  From November 9, 2015, there is no evidence indicating that the Veteran's low back disability is ankylosed.

4.  From June 8, 2011 to November 8, 2015, the Veteran's bilateral lower extremity radiculopathy is best characterized as mild.

5.  From November 9, 2015, the Veteran's bilateral lower extremity radiculopathy is best characterized as moderate.


CONCLUSIONS OF LAW

1.  Prior to June 8, 2011, the Veteran's lumbar spine disability does not warrant a rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237.

2.  From June 9, 2011 to November 8, 2015, the Veteran's lumbar spine disability does not warrant a rating higher than 20 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237.

3.  From November 9, 2015, the Veteran's lumbar spine disability does not warrant a rating higher than 40 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237.

4.  From June 8, 2011, the Veteran's right lower extremity peripheral neuropathy does not warrant a rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a Diagnostic Code 8520 (2015).

5.  From June 8, 2011, the Veteran's left lower extremity peripheral neuropathy does not warrant a rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a Diagnostic Code 8520 (2015).

6.  From November 9, 2015, the Veteran's right lower extremity peripheral neuropathy does not warrant a rating higher than 20 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a Diagnostic Code 8520 (2015).

7.  From November 9, 2015, the Veteran's left lower extremity peripheral neuropathy does not warrant a rating higher than 20 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a Diagnostic Code 8520 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a September 2013 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2015) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, this does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Lumbosacral strain and degenerative arthritis of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).  

An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.   In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran filed the current increased rating claim, requesting a disability rating in excess of 10 percent, received by VA on November 13, 2008.  The Veteran's disability rating was raised to 20 percent effective June 8, 2011, by a rating decision dated November 22, 2011.  By a May 2015 rating decision, the Veteran's claims for entitlement to lower extremity bilateral radiculopathy were granted with an evaluation of 10 percent (each) from June 8, 2011.  A December 2015 rating decision granted entitlement to TDIU effective November 9, 2015, increased the ratings for lower extremity bilateral radiculopathy to 20 percent (each) effective November 9, 2015 and increased the evaluation for degenerative disc disease of the lumbar spine to 40 percent effective November 9, 2015.

An October 2008 VA examination indicates that the Veteran had worked as a pipefitter till December 2007, when he quit primarily due to back pain.  The pain occasionally radiated into his right hip but not down his leg.  The Veteran had normal posture and gait.  There was no tenderness or muscle spasm.  He could forward flex to 95 degrees, he had pain beginning at 80 degrees.  He could laterally flex to the right and left to 30 degrees and could rotate right and left to 30 degrees with no further limitation found with repetitive use.  His sensory and motor exams indicated no deficiencies.  The diagnosis was degenerative disc disease.

A December 2008 VA examination report indicates that the Veteran's symptoms had not significantly changed since the October 2008 VA examination.  There was no tenderness or muscle spasm.  He could forward flex to 95 degrees, he had pain beginning at 80 degrees.  He could laterally flex to the right and left to 30 degrees, limited to that degree by pain, and could rotate right and left to 35 degrees with no further limitation found with after repetitive use due to pain, fatigue, weakness or incoordination.  There was no evidence of radiculopathy.

The Veteran's disability rating was raised to 20 percent effective June 8, 2011, by a rating decision dated November 22, 2011.

In September 2011, the Veteran was afforded a VA examination to consider whether he had any type of nerve disorder secondary to his back disability.  The Veteran indicated that he had leg cramps two to three times per night.  He denied any radiculopathy symptoms and he had no overt neurological deficit; however, he did have occasional paresthesias and numbness of the feet with sitting.  Motor strength was 5/5 in the legs bilaterally, there no atrophy, sensation was slightly diminished in a stocking distribution of the feet bilaterally and vibratory sensation was diminished at both ankles.  The Veteran was diagnosed with peripheral neuropathy of the bilateral lower extremities which is not related to his lumbar spine disability.

The Veteran was afforded an additional examination in November 2011.  The Veteran was diagnosed with intervertebral disc degeneration (IVDD), facet degenerative joint disease, and a compression fracture at T-11.  The Veteran's range of motion was to 55 degrees of forward flexion where pain began. The VA examiner noted that the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner also noted that the Veteran did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine. 

In a May 2013 letter, K. K. S., D.C., the Veteran's private physician, wrote that the Veteran stated that he had pain, fatigue, daily stiffness, that he had occasional weakness in his legs, and numbness and tingling in his hips and down both legs. The Veteran's private physician diagnosed him with lumbar and thoracolumbar subluxations and moderate to severe degenerative joint and disc disease with radiculopathy into his hips, legs, knees, and ankles.  

During a September 2013 travel board hearing, the Veteran's representative stated that the Veteran should have been looked at under the formula for rating IVDS based on incapacitating episodes.  The Veteran's spouse testified that the Veteran spent an enormous amount of time either on the couch, in bed, or in his chair.  She testified that as a result of his back pain he cannot go shopping, do any gardening, or any of the other normal chores around the house.  The Veteran testified that nearly every day his "severe" back pain limited his normal functions of daily living. The Veteran testified that his back symptoms had worsened since his November 2011 C&P examination, that he had pain that radiated down to his hips and legs, that his doctor had told him to stay off his feet, and that he had been prescribed a VA-provided back brace.

The Veteran was afforded another VA examination in April 2015.  The Veteran was diagnosed with lumbosacral strain and radiculopathy (with a diagnosis date of 2012 noted).  The Veteran's forward flexion was limited to 35 degrees.  Pain was noted on examination with range of motion which caused functional loss.  There was no additional loss of motion with repetitive testing.  The Veteran's muscle strength testing and deep tendon reflex testing were normal.  Sensation was decreased bilaterally to the thigh, knee, and lower leg/ankle.  Radiculopathy was diagnosed with mild constant pain bilaterally, mild paresthesias and mild numbness.  The severity of radiculopathy was indicated as mild bilaterally.  There was no ankylosis of the spine and no IVDS.

A November 2015 VA examination indicated the Veteran's forward flexion to 50 degrees with pain noted on examination that caused functional loss but no ankylosis.  There was no additional functional loss after three repetitions.  The additional functional limitations were disturbance of locomotion, interference with sitting and interference with standing.  Muscle strength testing was 5/5 on all testing and the Veteran had no muscle atrophy.  Deep tendon reflexes were normal at the knees and absent at the ankles.  The Veteran had decreased sensation in the upper anterior thigh, thigh/knee, lower leg/ankle and absent in the feet/toes.  The Veteran had moderate intermittent pain of the right lower extremity and moderate constant pain in the left lower extremity; moderate paresthesias; and severe numbness of the right lower extremity.  The examiner indicated that the Veteran had moderate radiculopathy.  He did not have IVDS.

The Veteran's post-service treatment records, VA and private, were additionally reviewed.  The records were consistent with the Veteran's level of disability reported during VA examinations.  He was treated regularly at the VA Medical Center with Hydrocodone for chronic pain in his lower back.  In August 2013, he requested a back brace.

Prior to June 8, 2011, there is no indication that the Veteran's lumbar spine disability warrants a rating in excess of 10 percent.  In this regard, the Board notes that there is no indication that during this period limitation on forward flexion of the thoracolumbar spine to 60 degrees or less; the combined range of motion of the thoracolumbar spine to 120 degrees or less; or that there was muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   

From June 8, 2011 to November 8, 2015, there is no indication that the Veteran's lumbar spine disability warrants a rating in excess of 20 percent.  In this regard, the Board notes that there is no medical findings consistent with limitation of forward flexion to 30 degrees or less, even with consideration of pain and other functional limiting factors at any point during the relevant period.  

From November 9, 2015, there is no evidence indicating that the Veteran's low back disability is ankylosed so a higher rating on the basis of functional impairment of the spine is not in order.  Therefore, a rating in excess of 40 percent is not warranted during any part of the relevant period.

Additionally, the Board notes that all symptomatology impacted by pain, functional loss, or repetitive motion has been considered in the above findings.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (indicating that pain may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance, does not warrant a higher rating).  The various VA examiners did not specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing in this case.  However, it is not possible for an examiner to do such  testing retrospectively.  Also, in order to obtain a rating higher than the current 40 percent rating, the Veteran's back disability must manifest in unfavorable ankylosis of the entire thoracolumbar spine.  There is no indication of ankylosis in this case and additional range of motion testing would be futile.  

Concerning the Veteran's right lower extremity sciatica from June 8, 2011, the Board notes that his neurological symptoms reflect some slight decreased sensation, but no loss of strength with normal muscle tone noted and no gait disturbance due to neurological symptomatology.  Additionally, the VA examiner indicated mild severity of the right lower extremity radiculopathy.  Thus, more than mild impairment is not shown, and a rating in excess of 10 percent is not warranted under the schedular criteria.  From November 9, 2015, the VA examiner made a clear indication of moderate severity of the right lower extremity sciatica, warranting a 20 percent disability rating from that date.
 
Concerning the Veteran's left lower extremity sciatica from June 8, 2011, the Board notes that his neurological symptoms reflect some slight decreased sensation, but no loss of strength with normal muscle tone noted, no gait disturbance due to neurological symptomatology.  Additionally, the VA examiner indicated mild severity of the left lower extremity radiculopathy.  Thus, more than mild impairment is not shown, and a rating in excess of 10 percent is not warranted under the schedular criteria.  From November 9, 2015, the VA examiner made a clear indication of moderate severity of the left lower extremity sciatica, warranting a 20 percent disability rating from that date.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted ratings higher than those discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the Veteran's back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted, as the question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) (discussing 38 C.F.R. § 3.321 (b)(1)).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  As indicated in the remand portion of this decision, the period prior to the effective date of entitlement to a TDIU, is being remanded for extraschedular determination.


ORDER

Entitlement to an increased rating for degenerative disc disease (DDD) of the lumbar spine evaluated as 10 percent disabling prior to June 8, 2011, 20 percent prior to November 9, 2015 and 40 percent thereafter is denied.

Entitlement to an increased rating for left lower extremity radiculopathy in excess of 10 percent from June 8, 2011 and in excess of 20 percent from November 9, 2015 is denied.

Entitlement to an increased rating for right lower extremity radiculopathy in excess of 10 percent from June 8, 2011 and in excess of 20 percent from November 9, 2015 is denied.


REMAND

A preliminary review of the record discloses a need for further development prior to further final appellate review.  

When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  38 C.F.R. 3.321(b); see Barringer v. Peake, 22 Vet. App. 242 (2008); Colayong v. West, 12 Vet. App. 524, 536 (1999).  The Board may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The Court of Appeals for Veterans Claims has set forth a three-step analysis for determining whether an extra- schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the claimant's disability picture is adequately contemplated by the rating schedule.  Id. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate and no referral is required.  If, however, the symptoms are not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. at 116.

The previous remand, dated January 2015, indicated that if the required disability percentage under 38 C.F.R. § 4.16 (a) is not met, the claim must be referred to the Director of Compensation for consideration of an extraschedular TDIU rating.  Although the AMC granted TDIU for a portion of the relevant period, referral was not accomplished for the remainder of the period.  Thus, a remand is in order for such to be accomplished.

The Board is responsible for entering the final decision on behalf of the Secretary in claims for entitlement to veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, remand instructions to the RO in an appealed case are neither optional nor discretionary.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998) (the U.S. Court of Appeals for Veterans Claims vacated and remanded a Board's decision because it failed to ensure that the RO achieved full compliance with specific instructions in a Board remand).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Director of Compensation for consideration of an extraschedular TDIU rating prior to November 9, 2015.

2.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


